HEDRICK, Chief Judge.
By his first three assignments of error, intervenor petitioner contends the New Hanover County Code required the trial court to enforce the Commission’s order. Intervenor petitioner argues that Pilot’s failure to appeal the hearing panel’s order to the full Commission or to the superior court precluded “substantive review” of the order when he sought to have it enforced. He further argues if the trial court was entitled to review the Commission’s order, such review should have been limited to questions of “major irregularity of administrative proceedings.”
Sec. 2-33(3), of the New Hanover County Code, provides that if sixty days after the entry of an order of the hearing panel or commission, a respondent has neither complied with nor sought review of the order, any aggrieved person or the commission may apply to the superior court for an order enforcing the commission’s order. The ordinance further provides that following a hearing on such petition:
(d) The court shall issue the order requiring compliance with the hearing panel’s or commission’s order unless it finds that enforcement of the order would prejudice substantial rights of the party against whom the order is sought to be enforced because the findings, inferences, conclusions or decisions of the hearing panel or commission are:
1. In violation of constitutional provisions;
*6672. In excess of the statutory authority or jurisdiction of the commission;
3. Made upon unlawful procedure;
4. Affected by other error of law;
5. Unsupported by substantial evidence in view of the entire record as submitted;
6. Arbitrary or capricious.
(e) If the court declines to enforce the hearing panel’s or commission’s orders for one of the reasons specified in subsection (3)(d), it shall either:
1. Dismiss the petition;
2. Modify the hearing panel’s or commission’s order and enforce it as modified;
3. Remand the case to the hearing panel or commission for further proceedings.
In the present case, the trial court found that the Commission’s order was affected by error of law and unsupported by substantial evidence in view of the entire record. Clearly, the trial court had the authority pursuant to Sec. 2-33(3) of the New Hanover County Code to decline to enforce the petition based upon these findings, regardless of whether Pilot had appealed the Commission’s order. These assignments of error are without merit.
Petitioner intervenor next contends the trial court erred in declining to enforce the Commission’s order because “the findings of fact, conclusions of law, decision, and order entered by the New Hanover Human Relations Commission were proper and appropriate.” We disagree.
Chapter 6.5 of the New Hanover County Code was enacted pursuant to 1981 N.C. Sess. Laws Ch. 960 for the general purpose of securing for all individuals in New Hanover County “freedom from discrimination in connection with employment because of race, color, religion, sex, national origin, handicap or age” and “is intended to carry out in the county the policies provided for in various federal rules, regulations and laws prohibiting employment discrimination, including but not limited to Title VII of the *668Civil Rights Act of 1964, as amended.” New Hanover County Code Sec. 6.547(a), (b) (1981). Sec. 6.5-23 of this Code defines the practices prohibited by the chapter, in part, as follows:
(a) It is a discriminatory practice for an employer:
(1) To fail or refuse to hire, to discharge or otherwise to discriminate against an individual with respect to compensation on the terms, conditions or privileges of employment because of race, color, religion, sex, national origin, handicap or age.
For the purposes of this chapter, “religion” is defined as follows:
Religion means all aspects of religious observance and practice as well as belief, unless an employer demonstrates that he is unable to reasonably accommodate an employee or prospective employee’s religious observance or practice without undue hardship on the conduct of the employer’s business.
New Hanover County Code Sec. 6.5-18(g). This definition is essentially the same as'the definition of religion for the purposes of Title VII of the Civil Rights Act of 1964. 42 U.S.C. Sec. 2000e(j) (1981).
In Transworld Airlines, Inc. v. Hardison, 432 U.S. 63, 97 S.Ct. 2264, 53 L.Ed. 2d 113 (1977), the United States Supreme Court was presented with the issue of the extent of an employer’s obligation under Title VII to make “reasonable accommodations” to an employee whose religious beliefs prohibit him from working on Saturdays. The Eighth Circuit Court of Appeals had held, in that case, that the employer had not made reasonable efforts to accommodate the employee’s religious needs, because it had rejected three available means of accommodation. The Supreme Court reversed and held that any accommodation to the employee’s religious practices which would impose more than a de minimis cost to the employer would be an undue hardship and is not required by Title VII. The Court specifically rejected the alternatives suggested by the Circuit Court of Appeals, including the suggestion that the employee be replaced on Saturdays with supervisory personnel or with qualified personnel from other departments, holding that this alternative would result in a *669greater than de minimis cost to the employer in the form of lost efficiency.
We have examined the record in the present case and hold that Judge Strickland correctly concluded that the Commission’s findings that its suggested accommodations would impose only a de minimis cost on Pilot were not supported by the evidence and were affected by error of law. The whole record before us, the same as the record before Judge Strickland, demonstrates that Pilot made great efforts to accommodate Robinson’s religious practices from 1980 until May 1982, first by allowing a clerical employee to work for Robinson on Thursday nights and then by substituting Godwin and Frye for Robinson on those nights. When these alternatives failed because of economic reasons or loss of efficiency, Pilot’s terminal manager and the vice president of personnel discussed possible alternatives with Robinson, but they were unable to work out a solution. The accommodations suggested by the Commission, that Robinson trade jobs on Thursdays with Frye, the terminal manager, or with Margaret Spurling, who did not have the same job duties as Robinson, were similar to the suggested accommodations specifically rejected by the Supreme Court in the Hardison decision. These accommodations would impose a more than a de minimis cost in the form of lost efficiency and are therefore not required by Chapter 6.5 of the New Hanover County Code.
Finally, intervenor petitioner contends the trial court erred by failing to set out with sufficient specificity its reasons for declining to enforce the Commission’s order. We disagree. In its order, the trial court concluded that the Commission’s order was affected by error of law and unsupported by competent evidence in the record and made additional conclusions of law, discussing its decision at length. These findings and conclusions were sufficient to support the order declining to enforce the Commission’s order, pursuant to Sec. 2-33(3) of the New Hanover County Code.
Because of our disposition of Robinson’s appeal, it is unnecessary for us to reach the questions raised by the appellee’s cross-assignment of error.
For the foregoing reasons, the judgment of the superior court is affirmed.
*670Affirmed.
Judges Johnson and Greene concur.